Case: 19-11287     Document: 00515704228         Page: 1     Date Filed: 01/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 12, 2021
                                  No. 19-11287                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Thomas Jefferson Williams, Jr., also known as T-Wills, also
   known as Twill,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-187-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Thomas Jefferson Williams, Jr., appeals the 240-month statutory
   maximum sentence imposed for his conviction of conspiracy to possess with
   intent to distribute a mixture and substance containing fentanyl. He argues



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11287      Document: 00515704228           Page: 2   Date Filed: 01/12/2021




                                     No. 19-11287


   that the district court committed reversible plain error under U.S.S.G.
   § 4A1.2(c)(1) by assessing a criminal history point based on his 2008 Texas
   misdemeanor conviction. Plain error review applies because Williams did not
   object to the criminal history point in the district court. See United States v.
   Nino-Carreon, 910 F.3d 194, 196 (5th Cir. 2018), cert. denied, 140 S. Ct. 148
   (2019).
          Regardless of whether there was any error that is clear or obvious,
   Williams has not satisfied his burden under plain error review because he has
   not demonstrated an effect on his substantial rights. See Molina-Martinez v.
   United States, 136 S. Ct. 1338, 1343 (2016). Without the criminal history
   point, Williams’s criminal history category would have been I instead of II.
   In combination with his total offense level of 41, a criminal history category
   of I would have corresponded to a guidelines imprisonment range of 324 to
   405 months, whereas a criminal history category of II corresponded to a
   guidelines imprisonment range of 360 months to life. See U.S.S.G. Ch. 5, Pt.
   5A (Sentencing Table).
          However, because the statutory maximum for Williams’s offense was
   20 years of imprisonment, his guidelines sentence would have been 240
   months of imprisonment pursuant to U.S.S.G. § 5G1.1(a) even if the 2008
   conviction had been excluded from his criminal history calculation. See 21
   U.S.C. § 846; 21 U.S.C. § 841(a)(1), (b)(1)(C); U.S.S.G. § 5G1.1(a). At
   sentencing, the district court explicitly recognized that the advisory
   guidelines sentence was 240 months of imprisonment. Thus, contrary to
   Williams’s argument, the district court did not apply an incorrect guidelines
   range. See United States v. Ramos, 739 F.3d 250, 253-54 (5th Cir. 2014).
          Additionally, the fact that the district court found it unnecessary to
   fully decide whether there was a basis for denying acceptance-of-
   responsibility credit under U.S.S.G. § 3E1.1 shows that the guidelines range




                                          2
Case: 19-11287     Document: 00515704228           Page: 3   Date Filed: 01/12/2021




                                    No. 19-11287


   produced by Williams’s total offense level and criminal history category
   before the application of § 5G1.1(a) was inconsequential and was not the
   “beginning point” for the district court’s sentencing decision. Molina-
   Martinez, 136 S. Ct. at 1345 (internal quotation marks and citation omitted).
   The district court’s comments at sentencing show that its selection of the
   sentence was not based on an erroneous criminal history score or guidelines
   range and instead was driven by the belief that the statutory maximum was
   the appropriate sentence. See United States v. Sanchez-Hernandez, 931 F.3d
   408, 411-12 (5th Cir. 2019); see also Ramos, 739 F.3d at 253-54.
          AFFIRMED.




                                         3